Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/921,919 filed on July 6, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on November 3, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on August 3, 2021.  Applicant has amended claim 11 to overcome informal matters and claim 12 to overcome rejection of claims 12-18 under 35 U.S.C. 101.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on November 3, 2021 have been fully considered but are found to be unpersuasive.
With respect to objection to claim 11 for matters of informalities, in view of amendments made to claim 11, objections to said claims is hereby withdrawn.
With respect to rejection of claims 12-18 under 35 U.S.C. 101 as being directed to non-statutory subject matter, indefinite, in view of amendments made to claim 12, rejection of said claims is hereby withdrawn.

“the present application defines an imaging device as follows: “In hospitals, dental offices, clinics, or other health care providers that specialize in diagnostic procedures, imaging devices, such as X-ray imaging devices, ultrasound imaging devices, magnetic resonance imaging devices, etc., are utilized to examine a patient. X-ray imaging devices are used herein for purposes of example illustration only.” See, e.g., present application at para. [0018]”.
Firstly, it appears that the applicant is arguing that video cameras are not, or cannot, be used in “diagnostic procedures.” The examiner respectfully disagrees and notes that non-X-ray image sensors are extensively used in dental offices to capture still color images of the surfaces of previously-planted caps on one or more teeth and to provide captured images to dental insurance companies as evidence for the need to remove the existing degraded cap and replace it with a new one. In addition, physicians have been using video calls to examine visual abnormalities of a patient’s skin, such as rashes or change of color of skin or eyes or the appearance of a deep wound, etc. So, to claim that diagnostic imaging devices are limited to X-ray imaging device, ultrasound imaging devices and MRI, is not a valid claim. On a side note, over the last few years, making a video call to physicians, as a replacement to an in-person visit, has increased significantly, due to ubiquitous availability of video call applications on desktop computers, laptops, notebook computers and mobile phones. In all such calls, video camera is used in a “diagnostic procedure.” 

“In hospitals, dental offices, clinics, or other health care providers that specialize in diagnostic procedures, imaging devices, such as X-ray imaging devices, ultrasound imaging devices, magnetic resonance imaging devices, etc., are utilized to examine a patient.” (emphasis added.) The word etc., which appears in par. 18 does not limit “diagnostic imaging devices” to “X-ray imaging devices, ultrasound imaging devices, magnetic resonance imaging devices.” In fact, it broadens the scope of “diagnostic imaging devices” to include still as well as video cameras.
If applicant wishes to restrict “imaging devices” used in diagnostic procedures, the claims should be amended to explicitly exclude still as well as video cameras.
Furthermore, applicant argues that:
“Certainly, the video camera of Rosenfeld is not receiving non-imaging data captured from the patient.” (emphasis added).
The examiner respectfully disagrees. Video cameras, including the one used by Rosenfeld, are equipped with one or more microphones to capture speech or other sounds which clearly are non-imaging data.
Claims 12 and 19 are directed to different implementations of the claimed invention of claim 1 (namely, non-transitory computer-readable instructions and a method, respectively) that perform a series of steps that are commensurate in scope with those of claim 1 and, as such do not involve novel inventions as noted in the rejection of claim 1 – see also Rosenfeld, par. 212 (for instructions to camera) and abstract as well as par. 60 (for methods).
The examiner maintains his rejection which appears below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,706,602 in view or Rosenfeld et al., US 2006/022834 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘602 in combination with Rosenfeld would have been obvious to a person of ordinary skill in the art, as argued in the following rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/921,919

Claim 1.  An apparatus comprising: an imaging device to capture imaging data of a patient; a patient monitor to capture non-imaging data of the patient; and a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device, 

Patent 10,706,602

Claim 1. An apparatus to capture patient vitals in real time during an imaging procedure, the apparatus comprising: at least one of a video capturing device or an audio receiving device, the video capturing device configured to capture a visual vital information of a patient from a vital 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 7-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenfeld et al. US 2006/0022834 A1 (hereinafter “Rosenfeld”).
With respect to claim 1, Rosenfeld discloses an apparatus [abstract: system, FIG. 9], comprising: an imaging device to capture imaging data of a patient [FIG. 9, par. 202: video camera]; a patient monitor to capture non-imaging data of the patient [FIG. 9, par. 212: microphone 296 – see also par. 32: clinical information]; and a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device [FIG. 9, par. 202: monitor server 236 – see also par. 32: two-way audio/video communication with a continuous real time feed of clinical information], wherein the imaging device is to combine the non-imaging data with the imaging data to form a combined data set to be processed to determine a clinical outcome [par. 32: two-way audio/video communication with a continuous real time feed of clinical information].
With respect to claim 2, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the imaging data and the non-imaging data are captured at a same time [claim 12].
With respect to claim 3, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the communication interface between the imaging device and the patient monitor is bi-directional [par, 32: two-way audio/video communication].
With respect to claim 4, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the communication interface is a wireless communication interface between an imaging device receiver and a patient monitor transmitter [par. 230].

With respect to claim 8, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the non-imaging data is captured by the imaging device using at least one of a camera [FIG. 9, par. 202: video camera] or a microphone [FIG. 9, par. 212: microphone 296].
With respect to claim 9, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the imaging data includes x-ray imaging data [par. 215] and the non-imaging data includes patient oxygen saturation information [par. 310].
With respect to claim 10, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the clinical outcome includes a trend in at least one of a condition or a disease [par. 310].
With respect to claim 11, Rosenfeld discloses all the limitations of claim [[1]] 10 and further discloses wherein the trend is displayed in conjunction with an image formed from the imaging data [par. 310 – see also par. 32: a continuous real time feed of clinical information].
With respect to claims 12-14 and 17-18, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-2, 4 and 7-8, respectively. Therefore, claims 12-14 and 17-18 are rejected for the same reasons of anticipation as noted in the above rejection of claims 1-2, 4 and 7-8, respectively.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5-6, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld, as applied to claim 1, and further in view of Lee, US 2018/0247714 A1 (hereinafter “Lee”).
With respect to claim 5, Rosenfeld discloses all the limitations of claim 1 but Rosenfeld does not explicitly disclose wherein the imaging device includes an artificial intelligence model to process the combined data set to determine the clinical outcome. However, Lee discloses wherein the imaging device includes an artificial intelligence model to process the combined data set to determine the clinical outcome [abstract, par. 17]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosenfeld with Lee with the motivation to devise a system and method incorporating a model that is set to determine the abnormal condition of a patient wherein the model is generated by learning data obtained in relation to the object by using an artificial intelligence (AI) algorithm [Lee: abstract, par. 17].
With respect to claim 6, Rosenfeld in view of Lee disclose all the limitations of claim 5 and Lee furthermore discloses  wherein the artificial intelligence model is a first artificial intelligence model, and wherein the imaging device includes a second artificial intelligence model to process the captured non-imaging data for combination with the imaging data [par. 59: AI algorithm or a machine learning algorithm, at least one of an artificial neural network, a Bayesian network, a support vector machine, and a decision tree]. Therefore, it would have been obvious to a person of ordinary skill in the art 
With respect to claims 15-16, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 5-6, respectively. Therefore, claims 15-16 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 5-6, respectively.
With respect to claim 20, the claim is drawn to method comprising steps that are commensurate in scope with steps of claim 5. Therefore, claim 20 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 5.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Alzamzmi et al., US 2019/0320974 A1, discloses comprehensive and context-sensitive neonatal pain management system.
David et al., US 5,441,047 A, discloses ambulatory patient health monitoring techniques.
Shipon, US 2007/0118389 A1, discloses integrated teleconferencing system.
Baron, US 2014/0366878 A1, discloses medical console.
Hickle et al., US 2018/0052968 A1, discloses computer-assisted patient navigation and information system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485